Citation Nr: 0303667	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  93-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



REMAND

The veteran served on active duty from January 1959 to 
January 1969.

The case originally came before the Board of Veterans' 
Appeals (Board) from an August 1992 rating decision rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
November 1994, the Board denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for right ear 
hearing loss.  The veteran subsequently appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which in July 1996, vacated the 
Board's November 1994 decision and remanded the case to the 
Board for further adjudication.  Pursuant to the Court's 
instruction, in March 1997, the Board remanded the case to 
the RO for further development.  The case again came before 
the Board in December 2000, at which time it was remanded for 
additional development.  The requested development having 
been completed, the case is again before the Board for 
appellate adjudication.

However, after a thorough review of the veteran's claims 
folder, the Board first notes that in a November 1996 
submission, the veteran's representative raised the issue of 
entitlement to service connection for left ear hearing loss 
as secondary to the veteran's service-connected right ear 
hearing loss, citing to the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  Although the Board referred this matter to 
the RO for appropriate action in March 1997, no further 
action appears to have been taken.  Because the Board finds 
this issue to be inextricably intertwined with the issue of 
entitlement to an increased evaluation for hearing loss of 
the service-connected right ear, adjudication of the matter 
currently on appeal is deferred pending the development 
discussed below.

Moreover, the Board notes that during the pendency of the 
appeal, on December 6, 2002, revisions to 38 U.S.C.A. 
§ 1160(a)(3) were passed by both the United States House and 
the United States Senate.  See Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled 
copy), Section 103 of S. 2237, 107th Congress (2002).  The RO 
did not consider these revisions in adjudicating the 
veteran's claim of entitlement to an increased evaluation for 
hearing loss of the right ear.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If entitlement to service connection for left ear 
hearing loss is not established, the RO must reconsider the 
issue on appeal in light of the change of the law, which the 
veteran's representative has argued favor the veteran.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should adjudicate the veteran's 
claim for service connection for left 
ear hearing loss as secondary to his 
service-connected right ear hearing 
loss.

2.	If this claim is denied, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for hearing loss of the right ear, 
currently rated as 10 percent 
disabling, in light of the provisions 
of the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002) (Enrolled copy), Section 
103 of S. 2237, 107th Congress (2002).

3.       The RO should then issue a 
supplemental statement of the case for 
any issue which is still denied and for 
which a timely notice of disagreement 
has been filed.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



